Opinion by
Orlady, J.,
The plaintiff recovered a verdict against the defendant of $1,000, in an action of slander, which on motion was set *591aside and a judgment entered in favor of the defendant. No reason is given for this by the court below and we cannot discover any in this record. The slanderous words as set out in the plaintiff’s statement are, “You harbored my whore (meaning and intending to mean his wife) and you are no better than she is” and that he did call her many times within the time aforementioned, a whore, and a bitch, thereby meaning and intending to charge the said Margaret Burke with the crime of keeping and maintaining a bawdyhouse. No demurrer was filed, nor a bill of particulars requested.
In this charge to the jury the trial judge said: “Nine witnesses were personally called who testified that the defendant used the epithets detrimental to the character of the plaintiff, and six witnesses, it was agreed, if called would testify to his having used the same language: that makes fifteen witnesses who did or would testify to the effect that he uttered as to her, these vile words.”
The innuendo was sufficiently specific, as the words used have such a general and well-known meaning, and are of such special significance that there can be no doubt as to the defendant’s intention in repeatedly using them: Dottarer v. Bushey, 16 Pa. 204; Price v. Conway, 134 Pa. 340; Hayes v. Press Co., 127 Pa. 642; Collins v. Dispatch Pub. Co., 152 Pa. 187; 8 Cyc. 436.
The words are actionable per se: 30 Am. & Eng. Enc. of Law, (2d ed.) 519;Vanderlip v. Roe, 23 Pa. 84; Hartranft v. Hesser, 34 Pa. 117; Stoner v. Erisman, 206 Pa. 600; Walton v. Singleton, 7 S. & R. 449.
The defendant did not offer any testimony, so that the verdict was a result naturally to be expected, nor did he move for a new trial.
No reason being given why the verdict should be disturbed, the judgment setting it aside is reversed, and it is ordered that judgment be entered on the verdict in favor of the plaintiff.